Filed 6/17/14 P. v. Dixon CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C074328

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F07872)

         v.

QUARAN KEITH DIXON,

                   Defendant and Appellant.




         Appointed counsel for defendant Quaran Keith Dixon has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no errors, we shall affirm the
judgment.
                                                 BACKGROUND
         In November, 2012, victim Betty Rhinehart, 84 years old, was gardening when she
encountered defendant in her garage. He held her at gunpoint and demanded money.
When she refused, he pushed her to the floor, hit and kicked her, and put the gun in her

                                                             1
mouth. He took her inside the house, ripped out the alarm, put her in a closet, and stole
property, including jewelry. Five days later, the sheriff’s department responded to a call
of a prowler at another home and caught defendant when he ran. Near where he was
caught, officers found a .38-caliber revolver and clothing. Defendant was on juvenile
searchable probation. A search of his home revealed several pieces of Rhinehart’s
jewelry.
        Pursuant to a plea agreement, defendant pleaded guilty to first degree robbery
(Pen. Code, § 211)1 and admitted he had personally used a firearm in the commission of
the robbery (§ 12022.53, subd. (b)). The remaining counts and enhancements, as well as
his pending juvenile case, were dismissed. Prior to sentencing, defendant moved to
withdraw his plea and the trial court denied the motion. The trial court then sentenced
defendant to the negotiated term of four years on the robbery and 10 years for the
personal use gun enhancement. The trial court awarded defendant 208 days of
presentence custody credits, and ordered defendant to pay $391 in restitution as well as
various fines and fees. Defendant did not obtain a certificate of probable cause.
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.




1   Further undesignated statutory references are to the Penal Code.

                                               2
                                 DISPOSITION
     The judgment is affirmed.



                                               DUARTE   , J.



We concur:



     BLEASE             , Acting P. J.



     ROBIE              , J.




                                         3